Exhibit 10.5

FORM OF 2016

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

HENRY SCHEIN, INC. 2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF JUNE 22, 2015)

THIS AGREEMENT (the “Agreement”) made as of [Grant Date] (the “Grant Date”), by
and between Henry Schein, Inc. (the “Company”) and [Participant Name] (the
“Participant”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Henry Schein, Inc. 2015 Non-Employee
Director Stock Incentive Plan (as amended and restated effective as of June 22,
2015), a copy of which is on file with the Company’s Corporate Human Resources
Department and is available for Participant to review upon request at reasonable
intervals as determined by the Company (the “Plan”), which is administered by a
Committee appointed by the Company’s Board of Directors (the “Committee”); and

WHEREAS, pursuant to Section 7 of the Plan, the Committee may grant Restricted
Stock Units to non-employee directors under the Plan; and

WHEREAS, the Participant is a non-employee director of the Company.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.         Grant of Restricted Stock Units. Subject to the restrictions and
other conditions set forth herein and in the Plan, the Committee has authorized
this grant of [Shares Granted] Restricted Stock Units to the Participant on the
Grant Date.

2.         Vesting and Payment.

(a)         Except as set forth in Sections 2(c) and 2(d) below, the Restricted
Stock Units shall vest on the twelve-month anniversary of the Grant Date (the
“Scheduled Payment Date”); provided that the Participant has not had a
Termination of Services any time prior to the Scheduled Payment Date.

(b)         Except as may otherwise be provided by the Committee, in its sole
and absolute discretion, there shall be no proportionate or partial vesting in
the periods prior to the Scheduled Payment Date and, except as set forth in
Sections 2(c) and 2(d) below, all vesting shall occur only on the Scheduled
Payment Date; provided that no Termination of Services has occurred prior to the
Scheduled Payment Date.

(c)         The Restricted Stock Units will become fully vested on a Change of
Control; provided that no Termination of Services has occurred prior to the
Change of Control. For purposes of vesting, a “Change of Control” shall mean the
occurrence of a Change of Control (as defined in the Plan) or a Section 409A
Change of Control (as defined in Section 3(f)).

(d)         The Restricted Stock Units will become fully vested on the date of
the Participant’s Retirement. For purposes of this Agreement, “Retirement” shall
refer to the Participant’s Termination of Services due to retirement in
accordance with the terms and conditions of the Company’s Retirement Policy,
approved by the Company’s Board of Directors on November 30, 2015.

(e)         The Participant shall be entitled to receive one share of Common
Stock with respect to one vested Restricted Stock Unit. Except as set forth in
Section 3 below or in the case of Retirement, the Participant shall be paid one
share of Common Stock with respect to each vested

 

1



--------------------------------------------------------------------------------

Restricted Stock Unit within thirty (30) days of the date that such Restricted
Stock Unit vests (i.e., the Participant shall be paid within thirty (30) days of
the earlier to occur of the Scheduled Payment Date or a Change of Control,
provided no Termination of Services has occurred prior to such date).
Notwithstanding the foregoing, in the event of the Participant’s Retirement, the
Participant shall be paid one share of Common Stock with respect to each
Restricted Stock Unit within thirty (30) days of the earlier to occur of the
Scheduled Payment Date or a Change of Control, in each case occurring on or
after the Participant’s Termination of Services due to Retirement.

3.         Deferred Payment. Notwithstanding Section 2(e) above, the Participant
may elect to defer the payment date of his or her vested Restricted Stock Units
beyond the Scheduled Payment Date (such elected deferred payment date, the
“Deferred Payment Date”), provided, that:

(a)         In order for a deferral election under this Section 3 to be
effective, the Participant must make the election prior to the Grant Date.

(b)         A deferral election made by the Participant pursuant to this
Section 3 with respect to one or more of the Participant’s Restricted Stock
Units shall, subject to Sections 3(c) and (e) below, defer the payment date of
such Restricted Stock Units to the Deferred Payment Date elected by the
Participant, which must be one of the following: (i) the third (3rd) anniversary
of the Scheduled Payment Date; (ii) the fifth (5th) anniversary of the Scheduled
Payment Date; (iii) the seventh (7th) anniversary of the Scheduled Payment Date;
(iv) the tenth (10th) anniversary of the Scheduled Payment Date; or (v) the date
of the Participant’s Termination of Services which occurs after the Scheduled
Payment Date.

(c)         The Participant shall also be permitted to further defer the payment
date of his or her vested Restricted Stock Units beyond the Deferred Payment
Date, provided that: (i) in order to be effective, the Participant must make
such deferral election at least twelve (12) months prior to the Deferred Payment
Date; (ii) a deferral election made by the Participant pursuant to this
Section 3(c) shall defer the payment date of his or her vested Restricted Stock
Units for a period of time (expressed in whole years) of not less than five
(5) years and no more than ten (10) years beyond the Deferred Payment Date; and
(iii) the Participant’s deferral election shall not become effective until
twelve (12) months after the date on which it is made. The Participant shall be
entitled to make more than one deferral election under this Section 3(c) with
respect to his or her vested Restricted Stock Units, and any such new Deferred
Payment Date election that becomes effective in accordance herewith shall
supersede any previous Deferred Payment Date election made by the Participant
with respect to such Restricted Stock Units on and after the twelve (12) month
anniversary after the election is made.

(d)         The Participant must make any deferral election permitted under this
Section 3 in writing on the election form and in accordance with the procedures
established by the Company. A deferral election is valid solely with respect to
the Restricted Stock Units identified on the election form and must comply with
the requirements of this Section 3 to be given effect. Subject to the
requirements set forth in this Section 3, the Participant shall be entitled to
make deferral elections with respect to all or only a portion of his or her
Restricted Stock Units and any such deferral elections need not be the same for
all of the Participant’s Restricted Stock Units.

(e)         If the Participant elects in accordance with this Section 3 to defer
the date of payment of any of his or her Restricted Stock Units beyond the
Scheduled Payment Date, the payment date of such Restricted Stock Units, to the
extent vested, shall occur within the thirty (30) day period following the
earliest of the following to occur: (i) the Deferred Payment Date; (ii) the
Participant’s Termination of Services (other than as a result of the
Participant’s death, Disability or Retirement), but only if such Termination of
Services qualifies as a “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the Treasury regulations thereunder
and, solely to the extent applicable, subject to the six (6) month delay
described in Section 15(h) of the Plan with respect to “specified employees”;
(iii) the Participant’s death; (iv) the Participant’s Disability; (v) the
Scheduled Payment Date if the Participant has a Termination of Services due to
Retirement; or (vi) a “Section 409A Change of Control” (as defined below).

 

2



--------------------------------------------------------------------------------

(f) For purposes of Sections 2(c) and 3(e) only, a “Section 409A Change of
Control” shall mean a Change in Control (as defined in the Plan); provided,
that, no event shall constitute a “Section 409A Change of Control” for purposes
of this Agreement unless such event also qualifies as a “change in control
event” for purposes of Treasury Regulation § 1.409A-3(i)(5).

4.         Termination.

Except as set forth in Section 2(d) above, all unvested Restricted Stock Units
will be forfeited on the Participant’s Termination of Services.

5.         Dividend Equivalents. Cash dividends on Shares shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
Restricted Stock Unit granted to the Participant, provided that such cash
dividends shall not be deemed to be reinvested in Shares and will be held
uninvested and without interest. The Participant’s right to receive any such
cash dividends shall vest if and when the related Restricted Stock Unit vests,
and such cash dividends shall be paid in cash to the Participant if and when the
related Restricted Stock Unit is paid to the Participant. Stock dividends on
Shares shall be credited to a dividend book entry account on behalf of the
Participant with respect to each Restricted Stock Unit granted to the
Participant. The Participant’s right to receive any such stock dividends shall
vest if and when the related Restricted Stock Unit vests, and such stock
dividends shall be paid in stock to the Participant if and when the related
Restricted Stock Unit is paid to the Participant.

6.         Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares covered by any Restricted Stock Unit
unless and until the Participant has become the holder of record of the shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in this Agreement or the Plan.

7.         Withholding.

Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable foreign, federal,
state, provincial and local taxes that the Company is required to withhold at
any time. In the absence of such arrangements, the Company or one of its
Subsidiaries shall have the right to withhold such taxes from the Participant’s
normal pay or other amounts payable to the Participant. In addition, any
statutorily required withholding obligation may be satisfied, in whole or in
part, at the Participant’s election, in the form and manner prescribed by the
Committee, by delivery of shares of Common Stock (including shares issuable
under this Agreement).

8.         Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.

 

3



--------------------------------------------------------------------------------

9.         Amendment. The Board or the Committee may amend, suspend or terminate
this Agreement subject to the terms of the Plan. Except as otherwise provided in
the Plan, no modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.

10.       Notices. Any notice or communication given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, or
by regular United States mail, first class and prepaid, to the appropriate party
at the address set forth below (or such other address as the party shall from
time to time specify):

If to the Company, to:

Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

Attention: General Counsel

If to the Participant, to the address on file with the Company.

11.       No Obligation to Continue Directorship. This Agreement is not an
agreement of directorship. This Agreement does not guarantee that the Company
will retain, or continue to retain, the Participant during the entire, or any
portion of the, term of this Agreement, including but not limited to any period
during which any Restricted Stock Unit is outstanding, nor does it modify in any
respect the Company’s right to terminate or modify the Participant’s services or
compensation as a director.

12.       Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section.

13.       Securities Representations. The grant of the Restricted Stock Units
and issuance of Shares upon vesting of the Restricted Stock Units shall be
subject to, and in compliance with, all applicable requirements of federal,
state or foreign securities law. No Shares may be issued hereunder if the
issuance of such Shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be listed.
As a condition to the settlement of the Restricted Stock Units, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation.

The Shares would be issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(a)         He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on his or her
representations set forth in this section.

(b)         If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(c)         If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information

 

4



--------------------------------------------------------------------------------

concerning the Company is then available to the public, and (iii) other terms
and conditions of Rule 144 or any exemption therefrom are complied with; and
that any sale of the Shares may be made only in limited amounts in accordance
with such terms and conditions.

14.       Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any subsidiary) of
any personal data information related to the Restricted Stock Units awarded
under this Agreement, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of the Participant’s home
country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.

15.       Section 409A. Any provisions in this Agreement providing for the
payment of “nonqualified deferred compensation” (as defined in Section 409A of
the Code and the Treasury regulations thereunder) to the Participant are
intended to comply with the requirements of Section 409A of the Code, and this
Agreement shall be interpreted in accordance therewith. Neither party
individually or in combination may accelerate or defer the timing of the payment
of any such nonqualified deferred compensation, except in compliance with
Section 409A of the Code and this Agreement, and no amount shall be paid prior
to the earliest date on which it is permitted to be paid under Section 409A of
the Code and this Agreement. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on the
Participant as a result of Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code. Any amounts payable hereunder that
satisfy the short-term deferral exception in Treas. Reg. §1.409A-1(b)(4) shall
not be subject to Section 409A of the Code. Whenever a payment under this
Agreement may be paid within a specified period, the actual date of payment
within the specified period shall be within the Company’s sole discretion.

16.       Miscellaneous. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

(a)         This Agreement shall be governed and construed in accordance with
the laws of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).

(b)         This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(c)         The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

17.       NO ACQUIRED RIGHTS. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT:
(A) THE COMPANY MAY TERMINATE OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF
RESTRICTED STOCK UNITS MADE UNDER THIS AGREEMENT IS COMPLETELY INDEPENDENT OF
ANY OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND
(C) NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED
STOCK UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR
AWARDS IN THE FUTURE WHATSOEVER.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

  HENRY SCHEIN, INC.    

 

    Michael S. Ettinger       Senior Vice President, Corporate & Legal Affairs
and Chief of Staff   PARTICIPANT      

[Electronic Signature]

 

      [Participant Name]    

[Acceptance Date]

 

6